Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Naa Nyanin on 7/14/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended): A portable hand washing device comprising: one unit, in which there is an upper chamber which can hold 5 gallons of clean water, this chamber comes with a lid and a provision for a lock to secureprojecting outwardly from the device and defining a front edge of the device that collects the dirty water which runs through a tube into a pale which is strategically placed underneath the unit to collect the dirty water, the pale can hold 6 gallons of water to avoid overflow, the pale also has a lid to avoid splashing of water underneath the unit, the device is also designed with an opening behind the unit to make it easier to discard the dirty water from the pale, this opening also has a cover to make the unit look attractive, there are two rolling wheels at the rear of the unit with a wheels tube connector extending between the wheels, a soap dispenser and a provision for paper towel holder.

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a portable hand washing device including an upper chamber with lockable lid, a touchless faucet, a basin projecting outwardly from the device and defining the front edge thereof, a collection pale, including a lid, accessible via a cover on the rear of the device, and two rolling wheels at the rear of the device with a wheels tube connector extending therebetween.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Marshall (US Patent No. 8,082,611) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a portable hand washing device is an energy efficient device which can be used to promote health and hygiene, the portable hand washing device is one unit, in which there is an upper chamber which can hold clean water, this chamber comes with a lid, the device is equipped with a faucet which activates the flow of clean water from the chamber, the faucet dispenses the water for hand washing, attached is a basin that collects the dirty water which runs through a tube into a pale which is strategically placed underneath the unit to collect all of the dirty water, the device is also designed with an opening to make it easier to discard the dirty water from the pale, this opening also has a cover to make the unit look attractive.
Shell et al. (US Patent Publication No. 2021/0321829) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a portable washing station with a faucet that is touchless, a soap dispenser, and a provision for holding paper towels.
Taylor Parker (US Patent No. 7,441,286) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a portable washing station with two rolling wheels at the rear of the unit.
Song (US Patent Publication No. 2012/0233769) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a portable washing station including a pal with a lid.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754